1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                 ***
4
      KEVIN JAMES LISLE,                                Case No. 2:03-cv-1006-MMD-CWH
5
                                       Petitioner,      ORDER DISCHARGING SEPARATE
6            v.                                        COUNSEL, A. RICHARD ELLIS, FROM
                                                       REPRESENTATION OF PETITIONER
7
      WILLIAM GITTERE, et al.,
8
                                   Respondents.
9

10          In this capital habeas corpus action, in an order entered on September 15, 2015,
11   the Court appointed A. Richard Ellis, as separate counsel for Petitioner Kevin James Lisle
12   for the limited purpose of asserting, on Lisle’s behalf, certain arguments regarding the
13   issue of equitable tolling of the statute of limitations (ECF No. 233). The equitable tolling
14   issue has been resolved (see ECF No. 317). Therefore, the Court will discharge Ellis from
15   his representation of Lisle. The Court will consider reappointing Ellis, or appointing
16   different separate counsel for Lisle, if and when the need arises.
17          It is therefore hereby ordered that A. Richard Ellis is discharged from his
18   representation of Kevin James Lisle in this federal habeas corpus action.
19          DATED THIS 26th day of June 2019.
20

21

22                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
